Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the filing of the Applicant Arguments/Remarks Made in an Amendment on 11/30/2020. Currently, claims 1 and 3-20 are pending in the application. Claims 8 and 13-20 have been withdrawn and claim 2 has been cancelled.


Claim Objections

Claim 3 is objected to because of the following informalities: Where it recites “claim 2” in line 1 should be “claim 1”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being obvious over Roy (US 20150021459 A1) in view of Cazaux et al (US 20070018075 A1).

Regarding claim 1, Figure 1/3 of Roy discloses an image sensor comprising 
a plurality of pixels ([0002]), each pixel comprising a photogate detector(300) coupled to a readout circuit (not shown but connected to SN, [0036]) via a first transfer gate (TG), 
wherein the photogate detector and the first transfer gate are formed inside and on top of a first semiconductor substrate (201, [0039]),
wherein the first transfer gate (TG/213) is arranged on the side of the surface of the first substrate (201), and 
wherein the photogate detector (300) comprises a vertical stack of: 
a storage region (207, [0039]) having a conductivity type (N-type) opposite to that of the first substrate (201, p-type), formed in the first substrate; 
a dielectric layer (not shown, an insulating layer is present between the layer 213 and 317, [0036]) coating the storage region (207); and 
a conductive gate (317) coating the dielectric layer (not shown, between 201 and 213/317). 



Roy does not teach that the readout circuit is formed inside and on top of a second semiconductor substrate arranged on the first substrate, the sensor being intended to be illuminated on a side of a surface of the first substrate opposite to the second substrate, and wherein the first transfer gate facing the second substrate wherein the readout circuit comprises at least one MOS transistor comprising a conductive gate arranged on the side of the surface of the second substrate opposite to the first substrate.

However, Cazaux is a pertinent art which teaches an image sensor including a pixel assembly, each pixel including a photodiode and an access transistor connected to a read circuit, the photodiode and the access transistor being formed in and above a first semiconductor substrate (100, Figure 4), all or part of the read circuit being formed in a second semiconductor substrate (101), the second substrate being placed above the first substrate and separated therefrom by an intermediary insulating layer covering the access transistor, the photodiode receiving incident photons on its lower surface side opposite to the intermediary insulating layer. Cazaux, further, teaches such arrangement provides an image sensor having compact pixels exhibiting a very good sensitivity, enabling performing light intensity measurements of good quality, which are reliable with time (Abstract, [0004] and [0016]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use an image sensor structure wherein the readout circuit is formed inside and on top of a second semiconductor substrate arranged on the first substrate, the sensor being intended to be illuminated on a side of a surface of the first substrate opposite to the 

Claims 1, 3-7 and 9-12 are rejected under 35 U.S.C. 103 as being obvious over Cazaux et al (US 20070018075 A1) in view of Fossum et al (US 6101232 A)

Regarding claim 1, Figure 4 of Cazaux discloses an image sensor comprising 
a plurality of pixels ([0036]), each pixel comprising a photogate detector coupled to a readout circuit via a first transfer gate (110), 
wherein the photogate detector (103) and the first transfer gate (110) are formed inside and on top of a first semiconductor substrate (100), and the readout circuit (Read) is formed inside and on top of a second semiconductor substrate (101) arranged on the first substrate, the sensor being intended to be illuminated on a side of a surface (of 180) of the first substrate opposite to the second substrate, 
wherein the first transfer gate (110) is arranged on the side of the surface of the first substrate facing the second substrate (101) wherein the readout circuit comprises at least one MOS transistor (T1-T3) comprising a conductive gate (130/131/132) arranged on the side of the surface of the second substrate opposite to the first substrate, and 
wherein the photogate detector (103) comprises a vertical stack of: 

 
Figure 4 of Cazaux does not explicitly teach that a dielectric layer coating the storage region (106) and a conductive gate coating the dielectric layer.  

However, Fossum is a pertinent art which teaches an imaging device using CMOS process, wherein Figure 4 of Fossum teaches that a photogate electrode 30 adjacent to a transfer gate electrode 35 overlying a substrate 20 isolated by a dielectric layer (not shown but the space between 30 and substrate is for dielectric layer) from the substrate wherein the photogate electrode 30 is formed in order to control the transfer of the charges accumulated in the photosensor (Col. 4, lines 25-55).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use a conductive gate (photogate electrode; 30 in Figure 4 of Fossum) in the sensor of Cazaux by forming a dielectric layer coating the storage region (106) and wherein the conductive gate coating the dielectric layer in order to use the conductive gate (photogate electrode) for controlling the charges accumulated in the photosensor according to the teaching of Fossum (Col. 4, lines 25-55).

Regarding claim 3, Cazaux in view of Fossum does not teach that the sensor of claim 1, wherein the distance between the gate of the photogate detector and the first transfer gate is shorter than 0.5 micrometer.  

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 4, Figure 4 of Cazaux discloses that the sensor of claim 1, wherein the first substrate (100) is of type P and the storage region (106) is of type N.  

Regarding claim 5, Cazaux in view of Fossum does not teach that the sensor of claim 4, wherein the doping level of the storage region is in the range from 1017 to 1018 atoms per cm3.  

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 6, Cazaux in view of Fossum does not teach that the sensor of claim 4, wherein the storage region is doped with arsenic. 

However, the Examiner takes an official notice that it is very well known in pertinent prior arts that arsenic is a known n-type dopants.


Regarding claim 7, Figure 4 of Cazaux discloses that the sensor of claim 1, further comprising, under the first transfer gate (110), a first transfer region (121) having a conductivity type (n-type) opposite to that of the first substrate (100), formed in the first substrate, the first transfer region being insulated from the first transfer gate by a dielectric layer (111).  

Regarding claim 9, Cazaux in view of Fossum does not teach that the sensor of claim 1, wherein the distance between the first and second substrates is shorter than or equal to 750 nm.  

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 10, Figure 4 of Cazaux discloses that the sensor of claim 1, comprising no metal interconnection tracks parallel to the first (100) and second (101) substrates between the first and second substrates.  

Regarding claim 11, Figure 4 of Cazaux discloses that the sensor of claim 1, wherein the photogate detector (103) is coupled to the readout circuit by means of a via (150) located in an opening crossing the second substrate (101) and emerging onto an upper surface of the first substrate (100).  


Regarding claim 12, Cazaux in view of Fossum does not teach that the sensor of claim 11, wherein said via (150) has a diameter smaller than or equal to 90 nm.

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.


Response to Arguments

Applicant’s arguments/amendments regarding the rejection of claims 1, 3-7 and 9-12, filed on 11/30/2020 as recited in pages 6-9, have been fully considered but arguments are moot because newly added limitation to the claim (s) requires a new ground of rejection necessitated by amendments.


Conclusion

The prior arts made of record and not relied upon are considered pertinent to the applicant's disclosure. For example, Figure 2 of Shah teaches a conductive gate (230) coating a dielectric layer coating the substrate (220). Further, the other references listed in 892 other than the reference used in the above rejection teach different features of the claimed invention.

              Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS, can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813
01/24/2021